Citation Nr: 0413359	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  01-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to April 
1971.

In November 2000, the RO denied service connection for 
Reiter's syndrome.  The veteran appealed to the Board of 
Veterans' Appeals (Board), and the Board denied the appeal in 
January 2003.

The veteran appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties to the appeal filed a "Joint Motion for Remand" 
(Joint Motion) with the Court, and the Court granted the 
motion in December 2003, thereby vacating the Board's 
decision and remanding the matter for re-adjudication.

This case has been advanced on the Board's docket by reason 
of severe financial hardship.  See 38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2003).


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

In the Joint Motion, the parties to this appeal agreed that 
the Board's decision should be vacated, and the matter 
remanded, because (1) none of the documents in the record 
satisfied the specific elements required for adequate notice 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
and (2) the undersigned failed to suggest to the appellant at 
an August 2002 hearing that he submit treatment records from 
a Dr. Colglazer and a Dr. Schooley.  In light of those 
assertions, a remand is required for corrective action.  
38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should ask the veteran to provide 
appropriate releases so that relevant records 
of treatment can be obtained from Drs. 
Colglazer and Schooley .  If releases are 
provided, the RO should make efforts to obtain 
the records, following the procedures set out 
at 38 C.F.R. § 3.159.  The material obtained 
should be associated with the claims folder.

3.  The veteran should be asked to identify 
any other care providers (including VA 
providers) who may possess additional evidence 
relevant to his claim.  If the veteran 
provides adequate identifying information, and 
appropriate release(s) (where necessary), the 
RO should make efforts to obtain the evidence 
identified.  The evidence obtained should be 
associated with the claims file.

4.  After completing the foregoing 
development, the RO should re-adjudicate the 
veteran's claim for service connection for 
Reiter's syndrome.  If the benefit sought 
remains denied, a supplemental statement of 
the case (SSOC) should be furnished to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


